Citation Nr: 1035936	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.W. 


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 2010, the Veteran testified that during service he was a 
truck driver in Vietnam and in July 1969 he hurt his back 
strapping down a load on his truck and that he was hospitalized 
overnight. 

The service treatment records show that in July 1969 the Veteran 
was admitted to the 95th Evacuation Hospital, Orthopedics 
Division, for acute low back sprain.  

As the service treatment records show that the Veteran was 
admitted to a hospital, VA will make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency unless VA concludes that the records sought do not exist 
or that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2). 




In light of the above, the case is REMANDED for the following 
action:

1. Request the in-patient records from the 
95th Evacuation Hospital, Orthopedics 
Division, Da Nang, Vietnam from July 25, 196, 
to August 25, 1969.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA orthopedic 
examination to determine: 

a).  Whether the Veteran has a current low 
back disability;  and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current low back disability is related to 
the in-service low back sprain in July 1969. 

The examiner is asked to consider whether 
the Veteran's current low back disability 
is consistent with the type of injury the 
Veteran relates he sustained in service 
(i.e., a low back sprain), considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of the Veteran's 
current low back condition.  








If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service low back sprain, is not more 
likely than any other to cause the 
Veteran's current low back disability and 
that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

3. After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


